SUPPLEMENT TO THE CURRENTLY EFFECTIVE PROSPECTUS DWS RREEF Real Estate Securities Fund The following information replaces similar disclosure in the “PAST PERFORMANCE” section of the fund’s prospectus: CALENDAR YEAR TOTAL RETURNS (%) (Institutional Class) These year–by–year returns do not include sales charges, and would be lower if they did. Returns for other classes were different and are not shown here. [BAR GRAPHIC OMITTED HERE] [BAR GRAPHIC DATA] -15.50 -38.99 Best Quarter: 32.22%, Q3 2009 Worst Quarter: -39.64%, Q4 2008 Year–to–Date as of 3/31/2011: 7.14% Please Retain This Supplement for Future Reference May 26, 2011 PROSTKR-78
